Title: To Benjamin Franklin from Thomas Gilpin, 29 January 1769
From: Gilpin, Thomas
To: Franklin, Benjamin


This letter is the first surviving one in a correspondence that continued, insofar as it is extant, until November, 1770. Thomas Gilpin belonged to a wealthy Quaker family; although he had estates in Maryland and Delaware, his principal residence was Philadelphia. His fortune allowed him to indulge his hobbies, which were varied: he was a naturalist, a mathematician and surveyor, an engineer with a particular interest in building canals and bridges, and the inventor of a hydraulic pump. He was a member of the two organizations that merged in 1769 to form the American Philosophical Society; he submitted an essay on the pump and a model of it to the Society and subsequently sent the model to Franklin, who was delighted by it and expected great things of it. In 1777, on the eve of the British capture of Philadelphia, Gilpin was among the Quakers who were first imprisoned by the state authorities and then exiled to Virginia, where he died soon afterward.
 
Janry. 29th 1769
The sentiments of our Sovereign and disposition of Parliament received by the last advices affect the people here with great surprize and increasing suspicion. I hope and trust they will not determine in a desperate opposition, but be firmly and coolly met as an arbitrary advance; they will however occasion great alarm; demands made without consultation or even our knowing the object of them can only be considered in a desperate light; I wish sincerely ministerial wisdom may present some more favorable measures, otherwise both our trade and affections will be lost; we are denied the right of complaining, it is even looked upon as idle and contemptuous in us to do so. The debts and expences of England are certainly very great, but who are the creditors and who the debtors, who the burthened and who impose the burthens? Will not the expensive and lucrative plan of the nation itself bear correction and ought it not to be attempted before the weight is imposed upon us?
